United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-802
Issued: December 14, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 28, 2012 appellant, through his attorney, filed a timely appeal from the
November 23, 2011 decision of the Office of Workers’ Compensation Programs’ (OWCP) which
denied his claim for a recurrence of disability. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant sustained a recurrence of disability, commencing
March 14, 2011, causally related to his accepted employment condition.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 26, 2001 appellant, then a 43-year-old letter carrier, was lifting tubs of
flats and injured his low back. OWCP accepted the claim for a lumbar strain. Appellant missed
intermittent days and returned to a light-duty position. He received wage-loss compensation.
Appellant came under treatment of Dr. Mingi Choi, a Board-certified orthopedic surgeon,
for degenerative disc disease from March 19, 2003 to November 29, 2005. Dr. Choi diagnosed
degenerative disc disease of the lumbar spine with radiculitis and recommended physical therapy
and an epidural injection. He returned appellant to work full time with restrictions. In reports
dated October 26, 2007 to February 11, 2010, Dr. Choi noted appellant’s treatment for multilevel
degenerative disc disease of the lumbar spine. He administered several epidural injections with
success. Dr. Choi noted that appellant could work part time with restrictions. A magnetic
resonance imaging (MRI) scan of the lumbar spine revealed disc bulges at L2-L3, L3-L4, L4-L5
and L5-S1 with mild canal and foraminal encroachment.2
On March 10, 2010 OWCP referred appellant to Dr. Andrew M. Hutter, a Board-certified
orthopedic, for a second opinion. In a March 25, 2010 report, Dr. Hutter noted that examination
revealed tenderness to palpation of the lumbar paraspinal musculature, no palpable spasm,
limited range of motion, negative straight leg raising bilaterally, normal motor testing,
symmetrical reflexes and intact sensory examination in both lower extremities. He diagnosed
degenerative disc disease of the lumbar spine. Dr. Hutter opined that appellant’s lumbar strain
had resolved and his symptoms were related to underlying degenerative disc disease. He advised
that appellant could work eight hours a day and that the restrictions were due to the progression
of degenerative disc disease. Dr. Hutter noted that if appellant did not have preexisting
degenerative disc disease, he would have expected the lumbar strain to have resolved. He noted
that appellant was at maximum medical improvement. In a work capacity evaluation dated
March 25, 2010, Dr. Hutter noted that appellant could return to work full time with restrictions
related to his nonwork-related degenerative disc disease.
In reports dated March 5 to September 3, 2010, Dr. Choi noted that appellant had L4-L5
epidural injections with moderate symptom improvement. In a September 3, 2010 duty status
report, he diagnosed lumbar degenerative disc disease and radiculitis and noted that appellant
could work four hours a day with restrictions.
OWCP found a conflict of medical opinion between Dr. Hutter, who opined that
appellant’s work-related lumbar strain was resolved and that he could return to work full time
with restrictions relating to the preexisting lumbar degenerative disc disease and Dr. Choi, who
opined that appellant had residuals of his lumbar strain and could work only part time with
restrictions.
On November 22, 2010 OWCP referred appellant to Dr. Edward B. Krisiloff, a Boardcertified orthopedic surgeon, selected as the impartial medical specialist. In a December 20,
2010 report, Dr. Krisiloff reviewed the record and examined appellant. He diagnosed a resolved
2

Appellant submitted claims for recurrence of disability on March 19 and July 11, 2003, October 18, 2004,
January 28, 2006 and March 8 and May 2, 2008, which were accepted by OWCP.

2

lumbar strain and exacerbation of underlying degenerative lumbar disc disease. Dr. Krisiloff
noted findings on examination of stiffness in the low back that impaired spinal range of motion,
no muscle spasm, normal gait, no motor or sensory loss of the lower extremity and negative
straight leg raising. He found that appellant recovered from his lumbar strain soon after his
original injury and the pattern of difficulty experienced was due to the underlying degenerative
lumbar disc disease. Dr. Krisiloff opined that the injury led to a permanent exacerbation of his
condition. He noted that there were no objective findings on physical examination that show
appellant had an aggravation of a preexisting condition, rather radiographic findings including
MRI scans over the years reveal underlying degenerative disc disease of the lumbar spine.
Dr. Krisiloff noted no neurological weakness but limitation on range of motion of the low back
which was due to the underlying degenerative disc disease. He advised that appellant would
continue to need intermittent treatment for his low back condition. Dr. Krisiloff found that
appellant could work full time with restrictions. In a work capacity evaluation, he advised that
appellant could return to work full time with restrictions on sitting, twisting and
bending/stooping limited to eight hours a day and lifting limited to 15 pounds, eight hours per
day.
Appellant submitted a December 23, 2010 lumbar spine MRI scan that revealed disc
herniations at all levels from L2-L3 to L5-S1 and foraminal stenosis. In reports dated January 11
to March 16, 2011, Dr. Choi diagnosed lumbar discogenic pain, lumbar degenerative disc disease
with acute exacerbations. He diagnosed degenerative disc disease of the lumbar spine and
recommended continued conservative treatment. In a duty status report dated March 16, 2011,
Dr. Choi noted that appellant could return to work full time with restrictions.
On March 14, 2011 the employing establishment offered appellant a full-time modified
city carrier position, with a tour of duty from 7:30 a.m. to 4:00 p.m. effective March 14, 2011.
The duties consisted of casing mail for four hours, delivering mail, including walking, driving
and deliveries for seven hours per day and express mail for an hour per day. The physical
requirements included picking up a letter and reaching above the shoulder level up to four hours
per day, standing while casing mail up to four hours per day and operating a motor vehicle and
walking up to six hours per day. The duties were subject to the restrictions provided by
Dr. Krisiloff of carrying and lifting limited to 15 pounds, no constant bending and stooping and
working up to eight hours a day.
Appellant rejected the position contending that he was unable to do the job because it was
too physical.
In statements dated March 16, 2011, appellant noted that he was willing to work and
would accept the job offer under protest until the permanent restrictions provided by his
physician were honored. He was unable to perform the job description of a carrier that included
activities such as carrying mailbags, excessive bending and walking considering his medical and
physical limitations. On March 30, 2011 appellant accepted the March 14, 2011 job offer under
protest noting his medical and physical limitations did not permit him to perform the job. He
reported to work on March 15, 2011 and worked five hours before the employing establishment
advised that he was no longer needed and could not accept the job offer under protest. Appellant
asserted that the job offer did not conform to the restrictions provided by Dr. Choi, Dr. Hutter or
Dr. Krisiloff.

3

Appellant submitted claims for compensation for total disability for the period March 14
to 25 and March 26 to April 8, 2011, asserting that he used leave without pay because there was
no work available. In CA-7a, time analysis forms, appellant’s postmaster noted that work was
available within his restrictions.
On April 4, 2011 appellant filed a Form CA-2a, notice of recurrence of disability,
alleging that on March 14, 2011 the employing establishment sent him home after he refused a
job offer that violated his medical restrictions. He stopped work on March 14, 2011 at 11:00
a.m. On the CA-2a the employing establishment advised that appellant was assigned duties
within his restrictions and he refused the job offer. The employing establishment further noted
that appellant reported for work on March 14, 2011 at 7:30 a.m. and clocked out at 10:00 a.m.
Appellant submitted an electromyogram (EMG) dated April 12, 2011 which revealed no
abnormalities.
On May 6, 2011 OWCP advised appellant of the factual and medical evidence needed to
establish a recurrence claim.
In a statement, appellant noted that he filed a recurrence claim because he could not
perform the duties of the offered job, which violated the restrictions provided by Dr. Choi. In an
April 7, 2011 report, Dr. Choi stated that he could work in a sedentary position with limited
lifting and bending including no lifting objects over five pounds on a repetitive basis.
In a decision dated July 6, 2011, OWCP denied appellant’s claim for a recurrence of
disability on March 14, 2011.
On July 12, 2011 appellant requested an oral hearing which was held on August 29, 2011.
He submitted reports from Dr. Choi dated February 11 to August 30, 2011, who continued to
treat appellant for lumbar degenerative disc disease. On August 22, 2011 Dr. Choi noted that
appellant was status post lumbar epidural injections with a significant reduction of pain. He
noted that appellant was on restricted duty due to the findings on the MRI scan and his level of
discomfort. Dr. Choi noted reviewing an offer of modified assignment and advised that he did
not think appellant could operate a motor vehicle, walk and stand to deliver mail for a prolonged
period of time.
In a decision dated November 23, 2011, an OWCP hearing representative affirmed the
decision dated July 6, 2011.
LEGAL PRECEDENT
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that he can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and show that he cannot perform such light duty. As part of this burden, the employee must

4

show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty requirements.3
OWCP regulations define the term recurrence of disability as follows: “Recurrence of
disability means an inability to work after an employee has returned to work, caused by a
spontaneous change in a medical condition, which had resulted from a previous injury or illness
without an intervening injury or new exposure to the work environment that caused the illness.
This term also means an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her work-related
injury or illness is withdrawn or when the physical requirements of such an assignment are
altered so that they exceed his or her established physical limitations.”4
Causal relationship is a medical issue,5 and the medical evidence required to establish a
causal relationship is rationalized medical evidence. Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.6
ANALYSIS
OWCP accepted appellant’s claim for lumbar strain. Appellant returned to a full-time
light-duty position. He stopped work on March 14, 2011 after refusing a job offer because it was
too physical. Appellant has not submitted sufficient evidence to support a change in the nature
and extent of the injury-related condition or a change in the nature and extent of the light-duty
requirements.
OWCP found that there was a conflict of opinion. Dr. Hutter, a Board-certified
orthopedic surgeon, found that appellant’s work-related lumbar strain was resolved and that he
could return to work full time with restrictions relating to his preexisting lumbar degenerative
disc disease. Appellant’s physician, Dr. Choi, opined that appellant had residuals of his lumbar
strain and could return to work part time with restrictions. Consequently, OWCP referred
appellant to Dr. Krisiloff to resolve the conflict.
The Board finds that, under the circumstances of this case, the opinion of Dr. Krisiloff is
sufficiently well rationalized and based upon a proper factual background such that it is entitled
to special weight with respect to his ability to work full time with restrictions. Where there
exists a conflict of medical opinion and the case is referred to an impartial specialist for the
3

Terry R. Hedman, 38 ECAB 222 (1986).

4

20 C.F.R. § 10. 5(x); J.F., 58 ECAB 124 (2006); Elaine Sneed, 56 ECAB 373, 379 (2005); 20 C.F.R. § 10.5(x).

5

Mary J. Briggs, 37 ECAB 578 (1986).

6

Gary L. Fowler, 45 ECAB 365 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).

5

purpose of resolving the conflict, the opinion of such specialist, if sufficiently well rationalized
and based upon a proper factual background, is entitled to special weight.7
Dr. Krisiloff reviewed appellant’s history, reported findings and diagnosed lumbar strain,
resolved and exacerbation of underlying degenerative lumbar disc disease. He opined that, while
appellant recovered from his lumbar strain soon after his original injury, the strain exacerbated
appellant’s degenerative lumbar disc disease. Dr. Krisiloff noted that appellant would continue
to need intermittent treatment for his lower back condition. He noted that appellant could work
full time with restrictions. In a work capacity evaluation, Dr. Krisiloff advised that appellant
could return to work full time with restrictions on sitting, twisting and bending/stooping limited
to eight hours a day and lifting limited to 15 pounds, eight hours daily.
The Board finds that Dr. Krisiloff’s December 20, 2010 opinion is based upon an
accurate factual background and is sufficiently well rationalized to establish appellant’s work
restrictions. He examined appellant and reviewed the medical records.
The employing establishment offered appellant a modified position that was consistent
with Dr. Krisiloff’s work restrictions which appellant refused to perform asserting before OWCP
and on appeal that the duties were outside of his work restrictions. He submitted numerous
medical reports from Dr. Choi. However, none of Dr. Choi’s reports, most contemporaneous
with the claimed recurrence of disability, noted the date of the claimed recurrence of disability,
nor did he note a particular change in the nature of appellant’s physical condition, arising from
the employment injury, which prevented appellant from performing his specific light-duty
position that the employing establishment made available.8
Appellant submitted an April 7, 2011 report from Dr. Choi who opined that as a result of
appellant’s MRI scan findings and discomfort appellant could perform a sedentary position with
limited lifting and bending and could not carry letters or lift objects over five pounds on a
repetitive basis. Similarly, on August 30, 2011 Dr. Choi diagnosed multilevel degenerative disc
disease of the lumbar spine and noted that appellant was on restricted duty due to the findings on
the MRI scan and his level of discomfort. He reviewed a modified job offer and opined that he
did not think appellant could operate a motor vehicle, walk to deliver mail or engage in repetitive
duties for a prolonged period of time. However, Dr. Choi’s reports are insufficient to establish
appellant’s claim, as Dr. Choi did not provide a rationalized opinion explaining the reasons why
appellant’s recurrent condition and disability were due to the accepted injury.9 He did not
explain the reasons why appellant’s work condition precluded performing particular activities.
To the extent that Dr. Choi was disagreeing with the work restrictions provided by Dr. Krisiloff,
the Board has held that reports from a physician who was on one side of a medical conflict that
an impartial specialist resolved, are generally insufficient to overcome the weight accorded to the
7

Aubrey Belnavis, 37 ECAB 206 (1985).

8

See Katherine A. Williamson, 33 ECAB 1696 (1982); Arthur N. Meyers, 23 ECAB 111 (1971) (where the Board
has consistently held that contemporaneous evidence is entitled to greater probative value than later evidence).
9

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).

6

report of the impartial medical examiner or to create a new conflict.10 Dr. Choi’s reports were
either similar to his previous report regarding appellant’s disability status or conclusory
regarding appellant’s disability status as he did not provide a rationalized opinion explaining the
reasons why appellant’s accepted condition precluded him from performing the work that was
made available to him beginning March 14, 2011.
On appeal, appellant’s counsel asserts that appellant’s light-duty job requirements
changed. The Board finds that, while the employing establishment offered a different job
beginning March 14, 2011, there is no credible evidence which substantiates that appellant was
required to perform duties which exceeded Dr. Krisiloff’s medical restrictions. Dr. Krisiloff
found that appellant could work full time with limitations on lifting 15 pounds, sitting, twisting
and bending/stooping. The job offer of March 14, 2011 was in compliance with the restrictions
set by Dr. Krisiloff. Appellant provided assertions that the job exceeded work restrictions but
did not submit any evidence to support this assertion. The record does not establish that the job
made available to appellant by the employing establishment exceeded the restrictions provided
by Dr. Krisiloff.
Appellant has not met his burden of proof in establishing that there was a change in the
nature or extent of the injury-related condition or a change in the nature and extent of the lightduty requirements which would prohibit him from performing the light-duty position he assumed
after he returned to work.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained a recurrence of disability on or after March 14, 2011 causally related to his accepted
condition.

10

I.J., 59 ECAB 408 (2008).

7

ORDER
IT IS HEREBY ORDERED THAT the November 23, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 14, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

